DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Amendments to the claims and specification filed on 27 July 2022 are herein acknowledged.  Claims 1-20 remain pending and are hereinafter examined on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as obvious over Kato (US 6,354,992 B1), in view of Murdoch (US Patent Number 5,400,767), and further in view of Ranalletta (US Patent Number 5,437,283).
Regarding Claim 1, Kato discloses an imaging system to image tissue of a patient (Fig. 3, wherein an imaging apparatus is disclosed including Scope 300; Abstract, wherein the imaging system can be a “ laparoscope, endoscope, or colposcope” that can be interpreted as devices which image tissues in the body), comprising: 
an imaging probe to be inserted into the patient (Fig. 3, Scope 300; Abstract, wherein the imaging system can be a “ laparoscope, endoscope, or colposcope” that are devices that can be introduced into the body); 
a stiff sheath (Col. 2, Lines 28-29, “a rigid hollow split sheath for the scope”), the stiff sheath comprising an internal channel sized to receive the imaging probe … (Fig. 3; Col. 3, Lines 45-46, wherein the “Scope 300 is inserted into sheath inner cavity 42); and a proximal seal … (Col. 3, Lines 9-10, “Operator end 22 of sheath 30 has ring 60 for tightening and sealing scope 300”).
However, while Kato discloses a proximal seal for the stiff sheath (Col. 3, Lines 9-10, “Operator end 22 of sheath 30 has ring 60 for tightening and sealing scope 300”; regarding the stiff sheath, see the preceding paragraphs), Kato does not explicitly disclose a seal to decrease leakage of fluid from an interior of the stiff sheath.
Murdoch teaches a seal to inhibit leakage of fluid from an interior of the stiff sheath (Abstract, wherein “a seal, …, that prevents or reduces the leakage of air and/or fluid between the tube and the inserted shaft of the telescope” is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal seal, as taught by Kato, to be a seal that decreases the leakage of fluid, like taught by Murdoch, in order to provide a means for preventing or reducing the leakage of air and/or fluid between different chambers of a medical device that enables the system to control the flow/presence of liquids or air/bubbles in different parts of a device.
Kato is further silent as to a closed distal end, wherein the closed distal end is rounded for advancement into the patient.
Ranalletta teaches a closed distal end, wherein the closed distal end is rounded for advancement into the patient. (Figs. 9A-9B,Col. 16, lines 10-30, “FIGS. 9A and 9B show a perspective view and a cross sectional view along the longitudinal axis of a rigid sheath 140 that is of a tubular shape designed to cover a generally tubular shaped laparoscopic probe having an ultrasonic device. The rigid sheath 140 has a first terminal end 142 that is inserted into a patient's body cavity along with the probe”; see also Figs. 11-13; Notably, regarding the limitation “for advancement into the patient,” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stiff sheath, as taught by Kato, to have a closed rounded distal end, in order to receive the imaging probe and further be inserted into a patient’s body cavity smoothly (see also Ranalletta, Figs. 9A-9B,Col. 16, lines 10-30).
Regarding Claim 4, Kato discloses wherein the internal channel comprises an elongate axis (Fig. 1, wherein the sheath 30 including its internal channel comprises an elongate axis) and the imaging probe comprises an elongate axis (Fig. 3, wherein the imaging probe 300 comprises an elongate axis), and wherein the stiff sheath is configured to resist deformation when the imaging probe is drawn proximally (Col. 2, Lines 28-30, wherein a rigid sheath for the scope/imaging probe is provided in which the rigid can be considered as a part that resist deformation; It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Here, the use of a rigid sheath while to resist deformation while the parts are moving is considered as the manner in which the claimed sheath is intended to be employed, thereby, it does not differentiate the claimed apparatus from a prior art apparatus).
Regarding Claim 5, Kato discloses wherein the internal channel of the stiff sheath comprises an internal diameter dimensioned to receive the imaging probe (Col. 3, Lines 45-46, wherein “Scope 300 is inserted into sheath inner cavity 42”; Col. 3, Lines 36-38, wherein “Inner surface 40 defines sheath inner cavity 42 for receiving scope 300”; Fig. 3, wherein the scope 300 is shown within an internal diameter of the sheath 300), … .
While Kato does not disclose explicitly a gap of no more than about 1 mm between an external surface of the imaging probe and an internal diameter of the stiff sheath, it teaches wherein an inner cavity formed in the sheath receives the imaging probe (Col. 3, Lines 36-38, wherein “Inner surface 40 defines sheath inner cavity 42 for receiving scope 300”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between the internal cavity of the sheath and the probe to be not more than 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 6, Kato discloses wherein the proximal seal comprises a … seal coupling the imaging probe to the stiff sheath, the … seal creating a … tight seal between the imaging probe and the stiff sheath (Col. 3, Lines 9-10, “Operator end 22 of sheath 30 has ring 60 for tightening and sealing scope 300”).
However, Kato is silent as to a flexible seal and creating a fluid tight seal.
Murdoch discloses (Abstract, wherein “a seal, such as a flexible O-ring,  that prevents or reduces the leakage of air and/or fluid between the tube and the inserted shaft of the telescope” is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal, as taught by Kato, to be a flexible seal that inhibits the leakage of liquid, like taught by Murdoch, in order to provide a means for preventing or reducing the leakage of air and/or fluid between different chambers of a medical device that enables the system to control the flow/presence of liquids or air/bubbles in different parts of a device.
Regarding Claim 9, Kato further discloses an evacuation channel in fluid communication with an interior chamber of the stiff sheath (Fig. 2, wherein suction connector 210 is in fluid communication with an interior chamber).
Regarding Claim 11, Kato further discloses a fluid source coupled to the internal channel of the stiff sheath between the seal and a distal end of the stiff sheath (Fig. 1, #110 irrigation valve; Fig. 1 & Col. 3, Lines 9- 17, wherein the “irrigation valve … and suction valve” are located between the seal of the sheath #60 and the distal end of the sheath).
Regarding Claim 12, Kato further discloses wherein the fluid source is located above the internal channel (Fig. 1, wherein the fluid source 110 is located above the channel relative to the distal end of the sheath; see also Fig. 6, wherein the irrigation port 510 is located above the internal channel).
Regarding Claim 14, Kato further discloses wherein the proximal seal is located on the imaging probe and wherein the proximal seal comprises one or more rings placed on the imaging probe (Col. 3, Lines 9-10, “Operator end 22 of sheath 30 has ring 60 for tightening and sealing scope 300”; Col. 3, Lines 9-10, wherein “ring 60 [is used] for tightening and sealing scope” that can be interpreted as a seal, including one ring, that is located on the probe/scope).
Regarding Claim 15, Kato further discloses a line to remove fluid from the internal channel, the line extending to one or more openings within the internal channel (Fig. 3, wherein the suction channel 12 is extending through an opening within the internal channel; Col. 3, Lines 30-32, wherein Fig. 2 shows a cross section of sheath along line 2—2 in Fig. 1 in which the proximal part of channel 12 can be interpreted as its opening).

Claims 2-3 are rejected under 35 U.S.C. 103 as obvious over Kato (US 6,354,992 B1) in view of Murdoch (US Patent Number 5,400,767), in view of Ranalletta (US Patent Number 5,437,283), and further in view of Law (US Patent Number 5,762,066).
Regarding Claim 2, Kato further discloses wherein the proximal seal is configured to inhibit [the leakage] … the interior of the stiff sheath (Col. 3, Lines 9-10, “Operator end 22 of sheath 30 has ring 60 for tightening and sealing scope 300”) when the probe has been inserted into the stiff sheath (Col. 3, Lines 45-46, wherein “Scope 300 is inserted into sheath inner cavity 42”) ….
However, Kato is silent as to inhibiting the air from entering the interior of the sheath.
Murdoch discloses inhibiting the air from entering the interior of the sheath (Abstract, wherein “a seal, …, that prevents or reduces the leakage of air and/or fluid between the tube and the inserted shaft of the telescope” is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal, as taught by Kato, to be a seal that inhibits the leakage of air, like taught by Murdoch, in order to provide a means for preventing or reducing the leakage of air and/or fluid between different chambers of a medical device that enables the system to control the flow/presence of liquids or air/bubbles in different parts of a device.
Kato is further silent as to and wherein the imaging probe is drawn proximally away from the distal end of the stiff sheath.
Law further teaches wherein the probe is drawn proximally away from a distal end of the sheath (Col. 2, Lines 31-46, wherein a pair of sliding seals 42 are provided that can prevent the leakage when the moving medical device within a chamber advances or retracts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing system, as taught by Kato and modified by Murdoch, to operate as a sealing part that preserves its functionality while the attached moving parts are moving forward or backward that enables the moving parts of the system to operate efficiently while inhibiting the leakage of air/liquids.
Regarding Claim 3, Kato further discloses wherein the proximal seal is configured to inhibit [the leakage] … the interior of the stiff sheath (Col. 3, Lines 9-10, “Operator end 22 of sheath 30 has ring 60 for tightening and sealing scope 300”) when the probe has been inserted into the stiff sheath (Col. 3, Lines 45-46, wherein “Scope 300 is inserted into sheath inner cavity 42”) ….
However, Kato is silent as to inhibiting the liquid from exiting the interior of the stiff sheath.
Murdoch discloses inhibiting the air from exiting the interior of the stiff sheath (Abstract, wherein “a seal, …, that prevents or reduces the leakage of air and/or fluid between the tube and the inserted shaft of the telescope” is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal, as taught by Kato, to be a seal that inhibits the leakage of air, like taught by Murdoch, in order to provide a means for preventing or reducing the leakage of air and/or fluid between different chambers of a medical device that enables the system to control the flow/presence of liquids or air/bubbles in different parts of a device.
Kato is further silent as to and wherein the imaging probe is advanced distally toward the distal end of the stiff sheath.
Law further teaches wherein the probe is advanced distally toward a distal end of the sheath. (Col. 2, Lines 31-46, wherein a pair of sliding seals 42 are provided that can prevent the leakage when the moving medical device within a chamber advances or retracts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing system, as taught by Kato and modified by Murdoch, to operate as a sealing part that preserves its functionality while the attached moving parts are moving forward or backward that enables the moving parts of the system to operate efficiently while inhibiting the leakage of air/liquids.

Claims 10 and 16  are rejected under 35 U.S.C. 103 as obvious over Kato (US 6,354,992 B1) in view of Murdoch (US Patent Number 5,400,767), in view of Ranalletta (US Patent Number 5,437,283), and further in view of Dausch (US 2014/0257105 A1).
Regarding Claim 10, Kato as modified by others under Claims 1 and 9 is silent as to a check valve coupled to the evacuation channel to provide one-way fluid flow through the evacuation channel.
Dausch teaches a check valve coupled to the evacuation channel to provide one-way fluid flow through the evacuation channel ([0034] wherein “the fluid control valve is a check valve which allows fluid to flow through it in only one direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the evacuation channel, as taught by Kato, to include a one-way fluid flow control system, like taught by Dausch, in order to provide “a one-way valve that allows free flow when a positive differential pressure is applied across the valve …, but inhibits [or ‘checks’] backflow when a negative differential pressure is present. The check valve [can work] automatically to allow bubbles or air in the sealable space to flow out of the … capsule assembly through the check valve.” (see Dausch, [0034]).
Regarding Claim 16, Kato further discloses wherein the one or more openings are located on an upper side of the internal channel (see the rejection under Claim 15).
However, Kato is silent as to wherein the openings are used to receive air bubbles.
Dausch teaches wherein the openings are used to receive air bubbles ([0034], wherein a check valve is provided that “works automatically to allow bubbles or air in the sealable
space to flow out of the … capsule”; [0025] wherein “The check valve is positioned to release air or bubbles that occur in the fluid through the opening … of the capsule”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the evacuation channel, as taught by Kato, to include an air control system, like taught by Dausch, in order to provide a system “that allows free flow when a positive differential pressure is applied across the valve …, but inhibits [or ‘checks’] backflow when a negative differential pressure is present. The [system can work] automatically to allow bubbles or air in the sealable space to flow out of the … capsule assembly through the … valve.” (see Dausch, [0034]).

Claims 7-8, 13, and 17-19  are rejected under 35 U.S.C. 103 as obvious over Kato (US 6,354,992 B1) in view of Murdoch (US Patent Number 5,400,767), in view of Ranalletta (US Patent Number 5,437,283), and further in view of Yoshino (US 6319235 B1).
Regarding Claim 7, Kato as modified by others under Claim 1 is silent as to wherein the flexible seal comprises a bellows.
Yoshino teaches wherein the flexible seal comprises a bellows (Fig. 1(a), #2; Col. 2; see Yoshino’s Claim 1, wherein “a bellows portion sealingly interconnecting said cylinder portion and said piston in a sealed manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal, as taught by Kato, to comprise a bellows seal, like taught by Yoshino, in order to provide an efficient, flexible coupling/sealing mechanism for a system that includes moving parts.
Regarding Claim 8, Kato as modified by others under Claim 1 is silent as to wherein the flexible seal comprises a sliding seal.
Yoshino teaches wherein the flexible seal comprises a sliding seal (see Yoshino’s Claim 9, wherein “bellows portion … interconnecting said cylinder … and said piston in a sealed manner such that said piston is movable into and out of the interior of said cylinder portion” that can be interpreted as having a bellows portion that can slide/move with the movement of the piston).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal, as taught by Kato and modified by others, to comprise a sliding seal, like taught by Yoshino, in order to provide an efficient mechanism for sealing of different chambers/channels in the presence of moving parts in the system.
Regarding Claim 13, Kato further discloses wherein the stiff sheath comprises a cylinder and the imaging probe comprise a piston (Fig. 3, wherein the stiff sheath includes a cylindrical shape inner surface 40 which receives the piston shaped scope 300).
However, Kato is silent as to wherein the cylinder and the piston are arranged to pump fluid with reciprocal motion of the imaging probe in the sheath. 
Yoshino discloses wherein the cylinder and the piston are arranged to pump fluid with reciprocal motion of the imaging probe in the sheath (Yoshino’s Claim 9, wherein “bellows portion … interconnecting said cylinder … and said piston in a sealed manner such that said piston is movable into and out of the interior of said cylinder portion” that is used for pumping; Col. 3, Line 6, wherein “Liquid medicine is administered”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath and probe structures, as taught by Kato, to be capable of pumping fluid with reciprocal motion, like taught by Yoshino, in order to provide a syringe-type mechanism for flushing liquid through channels of a medical device to wash different parts of an interventional medical device or irrigate a region of interest during interventional medical procedures.
Regarding Claim 17, Kato discloses a seal (see the rejection under Claim 1). However, Kato as modified by others in Claim 1 is silent as to a flexible coupling coupled to the proximal seal.
Yoshino teaches a flexible coupling coupled to the proximal seal (see Yoshino’s Claim 1, wherein “a bellows portion sealingly interconnecting said cylinder portion and said piston in a sealed manner such that said piston is insertable into said cylinder portion and the bellows portion, the piston, and the cylinder portion together” in which “a bellows portion” can be interpreted as the coupling that connects to other through a sealing/sealed manner; Fig. 1(a) wherein the piston 8 is inserted into the bellows 2 and can be inserted to the tip 3 by pushing the bellows that can be interpreted as a flexible bellows).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal, as taught by Kato, to comprise a bellows seal coupling, like taught by Yoshino, in order to provide an efficient, flexible coupling/sealing mechanism for a system that includes moving parts.
Regarding Claim 18, Kato as modified by others discloses a seal, a stiff sheath, an imaging probe (see the rejection for Claim 1), and a flexible coupling (see the rejection for Claim 17). However, Kato is silent as to wherein the coupling comprises a first end portion configured to engage the sheath at a first location, and a second end portion to engage the probe/piston at a second location of the coupling. 
Yoshino teaches wherein the flexible coupling comprises a first end portion configured to engage the sheath at a first location, and a second end portion to engage the probe/piston at a second location of the flexible coupling (see Yoshino’s Claim 1, wherein “a bellows portion sealingly interconnecting said cylinder portion and said piston in a sealed manner; Fig. 1(a), wherein the flexible coupling, bellows 2, is connected to the tip 3/sheath at a first location and to the piston 8/probe at the second location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal, coupling, and their connection points with the sheath and the probe, as taught by Kato and others under Claims 1 and 17, to be structured through a flexible seal coupling, as taught by Yoshino, in order to provide a mechanism to control the pressure or flow of the fluid within the internal chambers by utilizing the motion of the moving parts such as the piston while inhibiting the leakage.
Regarding Claim 19, modified Kato as discussed under Claim 18 is silent as to wherein a distance extends between the first location and the second location and wherein the distance decreases when the imaging probe is advanced into the internal channel and the distance increases when the imaging probe is retracted from the internal channel.
Yoshino further teaches wherein a distance extends between the first location and the second location and wherein the distance decreases when the imaging probe is advanced into the internal channel and the distance increases when the imaging probe is retracted from the internal channel. (Fig. 1(a), wherein the length of the bellows 2 can be considered as a distance that can be changed; see Yoshino’s Claim 9, wherein “a bellows portion sealingly interconnecting said cylinder portion and said piston in a sealed manner such that said piston is movable into and out of the interior of said cylinder portion” that will cause the distance to decrease when the piston advances towards the tip and increase when the piston retracts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal and coupling, as taught by Kato and others under Claims 1 and 17-18, to engage with the sheath and internal piston, like taught by Yoshino, in order to provide a mechanism to control the pressure or flow of the fluid within the internal chambers by utilizing the forward and backward movements of movable parts such as pistons within a sheath while inhibiting the leakage.

Claim 20 is rejected under 35 U.S.C. 103 as obvious over Kato (US 6,354,992 B1) in view of Murdoch (US Patent Number 5,400,767) in view of Ranalletta (US Patent Number 5,437,283), in view of Yoshino (US 6319235 B1), and further in view of Wickline (US 20070293761 A1).
Regarding Claim 20, Kato as modified by others in Claims 1 and 17-18 discloses a flexible coupling … and when the imaging probe is advanced into the stiff sheath and … when the imaging probe is retracted away from a distal end of the internal channel.
However,  Kato as modified by others in Claims 1 and 17-18 is silent as to wherein the coupling comprises an internal volume of fluid and wherein the internal volume increases … and the internal volume decreases. 
Wickline teaches a flexible compensation balloon that includes an internal volume that changes , increases or decreases, in response to the internal pressure (see Wickline’s Claim 1, wherein “a thin-walled volume compensation balloon formed of a high performance thermoplastic material in fluid communication with the fluid chamber, the volume compensation balloon containing a small fraction of the fluid of the fluid chamber”; [0021]; Notably, the compensation balloon volume decreases by decreasing the internal pressure and increases by increasing the internal pressure. Here, advancing and retracting the piston/probe will result in increasing and decreasing the internal pressure respectively, and subsequently, will result in the volume change of the balloon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal and coupling, as taught by Kato and others under Claims 1 and 17-18, to include a flexible internal volume provided by a compensation balloon, like taught by Wickline, in order to provide a volume compensation mechanism to pressure compensation of internal chamber caused by advancing and retracting the piston/probe while inhibiting the leakage. The proposed mechanism further enable the system to collect air and force out the air when the balloon is completely filled out with water (see Wickline [0021]).

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection necessitated by the amendments.
With regard to the first Office action:
objections have been withdrawn in light of the amendments to the claims.
rejections under 35 U.S.C. 112 have been withdrawn in light of the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                            

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793